DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load information acquiring unit” in claims 1-4 and 15-18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the structure lays out that this is performed by sensors motor located sensors or wind direction/speed sensors , such as those mentioned in the instant Application on Pages  Page 15, ¶.52
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 16-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by WO 2021/213602 A1 to Bertelsen et al. (B1).

In Re Claim 1:
B1 shows:
	A wind turbine system comprising: [Abstract]
	A ring gear (Fig. 3, 305)
	A yaw drive unit (301) including a pinion gear (304) meshing with the ring gear, the yaw drive unit being configured to rotate the pinion gear. [Page 13, ll. 17-25 disclose the elements. These motors rotate the pinion gear as noted on Page 10, ll. 5-18 the motors may apply a torque to result in rotation of the system to reach a wind zero or to overcome undesired sliding to high wind loads.]
	A yaw brake unit (400) configured to generate a braking force for inhibiting rotation of the ring gear; Page 14, line 33 to Page 15, line 3 discloses the braking force of the mechanical brake.]
A load information acquiring unit (308, 309, unlabeled) configured to acquire an external load applied to the ring gear; and [Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
	A control unit (307, 308) when a rotational torque generated on the ring gear has been larger than the external load acquired by the load information acquiring unit, in switching the ring gear from a stationary state to a rotating state. [Per Page 17, ll. 1 - Page 18, ll. 5 discloses that the system detects slipping, and therefore a need to enter a rotational state to address yaw, including to return the yaw to a wind speed zero.  This slipping is due to a wind load sufficiently large to overcome a mechanical brake 400.  A counter torque is applied to the system by the motors, until such time as the counter torque force rises to larger than the estimated force of the system.  At this point the system releases the mechanical brakes and rotates the system to, for example a wind speed zero condition. Per Page 6, ll. 10-15, this counter rotation can occur before sliding has occurred and only a risk of sliding is possible, if desired, and thus the turbine was always in a stationary state prior to release of the mechanical brakes.  Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position.]

In Re Claims 3, 5, and 7:
B1 shows:
	The wind turbine system of claim 1, wherein:
	(Claim 3) wherein the load information acquiring unit estimates the external load based on a wind direction and a wind velocity. [Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
	(Claim 5) wherein the load information acquiring unit acquires the external load from a sensor provided on the yaw drive unit. [Page 6, ll. 16-25 discloses the yaw moment may be detected by detecting motor speed and motor position. Page 7, ll. 15-20 supports this as well as those sensors working with wind peed etc. Page 14, ll. 0-17 discloses the motor controller receives information about the motor speed or position through encoders or drives in the motors.]
	(Claim 7) claim 3, wherein the load information acquiring unit acquires the external load from a sensor provided on the yaw drive unit. [Page 6, ll. 16-25 discloses the yaw moment may be detected by detecting motor speed and motor position. Page 7, ll. 15-20 supports this as well as those sensors working with wind speed etc. Page 14, ll. 0-17 discloses the motor controller receives information about the motor speed or position through encoders or drives in the motors.] 

In Re Claim 16:
B1 shows:
	A wind turbine control device (Fig. 3, 307,308) comprising:
	A yaw drive unit (301) including a pinion gear (304) meshing with a ring gear(305), the yaw drive unit on a wind turbine (Abstract) being configured to rotate the pinion gear. [Page 13, ll. 17-25 disclose the elements. These motors rotate the pinion gear as noted on Page 10, ll. 5-18 the motors may apply a torque to result in rotation of the system to reach a wind zero or to overcome undesired sliding to high wind loads.]
	A load information acquiring unit (308, 309, unlabeled) configured to acquire an external load applied to the ring gear; and [Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
	A control unit (307, 308) configured to release braking force of a yaw brake unit (400)  when a rotational torque generated on the ring gear has been larger than the external load acquired by the load information acquiring unit, in switching the ring gear from a stationary state to a rotating state.  [Page 14, line 33 to Page 15, line 3 discloses the braking force of the mechanical brake. Per Page 17, ll. 1 - Page 18, ll. 5 discloses that the system detects slipping, and therefore a need to enter a rotational state to address yaw moments, load, including to return the yaw to a wind speed zero.  This slipping is due to a wind load sufficiently large to overcome a mechanical brake 400.  A counter torque is applied to the system by the motors, until such time as the counter torque force rises to larger than the estimated force of the system.  At this point the system releases the mechanical brakes and rotates the system to, for example a wind speed zero condition. Per Page 6, ll. 10-15, this counter rotation can occur before sliding has occurred and only a risk of sliding is possible, if desired, and thus the turbine was always in a stationary state prior to release of the mechanical brakes.  Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position.]

In Re Claim 17:
B1 shows:
	A driving method performed by a wind turbine system [Abstract] the driving method comprising the steps of:
Generating a braking force for inhibiting rotation of a ring gear (305) meshing with a pinion gear (304). [Page 13, ll. 17-25 discloses the elements.  The Mechanical gears inhibit rotation from external loads, as long as this value is below slippage forces.  Further, per Page 8, ll. 4-19, the mechanical force brakes may only be released in some instances, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, thus the mechanical brake is both resisting load from the motor unit and the load by wind.]
Acquiring an external load applied to the ring gear; and [ Units 308, 309 and unlabeled elements as discussed on: Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
Releasing the braking force when a rotational torque generated on the ring gear has been larger than the external load acquired by the load information acquiring unit, in switching the ring gear from a stationary state to a rotating state.  [Page 14, line 33 to Page 15, line 3 discloses the braking force of the mechanical brake. Per Page 17, ll. 1 - Page 18, ll. 5 discloses that the system detects slipping, and therefore a need to enter a rotational state to address yaw moments, load, including to return the yaw to a wind speed zero.  This slipping is due to a wind load sufficiently large to overcome a mechanical brake 400.  A counter torque is applied to the system by the motors, until such time as the counter torque force rises to larger than the estimated force of the system.  At this point the system releases the mechanical brakes and rotates the system to, for example a wind speed zero condition. Per Page 6, ll. 10-15, this counter rotation can occur before sliding has occurred and only a risk of sliding is possible, if desired, and thus the turbine was always in a stationary state prior to release of the mechanical brakes.  Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position.]

In Re Claim 18:
B1 shows:
	A tangible computer-readable storage medium storing a program for causing a computer of a wind turbine system to: [Page 11, ll. 17 - 30 discloses the system can be in the form of computer programs, comprising code, running on microprocessors, a medium read by the microprocessors, operating a computer. Page 21, Claim 15 recites data processing system, and a computer program product, i.e. a computer readable storage medium.] 
Generating a braking force for inhibiting rotation of a ring gear (305) meshing with a pinion gear (304). [Page 13, ll. 17-25 discloses the elements.  The Mechanical gears inhibit rotation from external loads, as long as this value is below slippage forces.  Further, per Page 8, ll. 4-19, the mechanical force brakes may only be released in some instances, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, thus the mechanical brake is both resisting load from the motor unit and the load by wind.]
Acquiring an external load applied to the ring gear; and [ Units 308, 309 and unlabeled elements as discussed on: Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
Releasing the braking force when a rotational torque generated on the ring gear has been larger than the external load acquired by the load information acquiring unit, in switching the ring gear from a stationary state to a rotating state.  [Page 14, line 33 to Page 15, line 3 discloses the braking force of the mechanical brake. Per Page 17, ll. 1 - Page 18, ll. 5 discloses that the system detects slipping, and therefore a need to enter a rotational state to address yaw moments, load, including to return the yaw to a wind speed zero.  This slipping is due to a wind load sufficiently large to overcome a mechanical brake 400.  A counter torque is applied to the system by the motors, until such time as the counter torque force rises to larger than the estimated force of the system.  At this point the system releases the mechanical brakes and rotates the system to, for example a wind speed zero condition. Per Page 6, ll. 10-15, this counter rotation can occur before sliding has occurred and only a risk of sliding is possible, if desired, and thus the turbine was always in a stationary state prior to release of the mechanical brakes.  Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of WO 2015/083633 to Osaka (O1). [Citations made to US 10,514,023 to Osaka as the English translation.]

In Re Claim 2:
B1 teaches:
	The yaw brake unit includes a first brake (400) configured to generate a braking force on the ring gear; [Page 14, line 33 to Page 15, line 3 discloses the braking force of the mechanical brake.]
	Wherein the braking force generated by a yaw brake unit is a total of all braking force on the system. [Inherent to a braking system.]
	Wherein the control maintains the first braking force until the rotational torque is larger than the external load. [B1,  Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position

B1 does not teach:
	A second brake force configured to generate a braking force on the yaw drive unit, the braking force is the sum of the first and second braking force, and the control unit releases the second braking force and then maintains the first braking force until the rotational torque is larger than the external load. 

O1 teaches:
	An advantageous alternative driving force(1) for a ring gear, wherein the driving includes motors (22) and the motors include a braking (23)  on them as their controlled off state. Col. 7, ll. 35-45, Col. 9, ll. 16-53.]  These provide a method of braking to a ring gear that can be monitored and tested easily for wear. [Col. 1, line 62 - Col. 2, line 31.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize the motors of O1, as taught by O1 in place of the motors of B1, for the purpose of providing motors whose wear can easily be tested.  This would result in said motors having a second braking force (O1, 23) such that when the mechanical brake was in operative state and the motors were braked they would be providing a combined braking force, and the control unit would activate said motors, during the motor activation, releasing their brakes, while the first brake was still maintained during this second motor operation until the motors were going as fast as needed as already provided for in B1, [See rejection of Claim 1.] 

In Re Claims 4, 6, 8, and 15:
B1 as modified in claim 2 teaches:
	The wind turbine system of claim21, wherein:
	(Claim 4) wherein the load information acquiring unit estimates the external load based on a wind direction and a wind velocity. [B1, Page 7, ll. 15-20 discloses sensors to determine wind speed as a method of determine yaw moment, i.e. external load. Page 4, ll. 6-13 discloses wind direction sensors used to determine yaw moment. Page 14, ll. 10-19 discloses sensor data such as from a wind direction sensor, is queried and acted on by a yaw controller, thus the yaw controller is part of the load information acquiring unit.]
	(Claim 6) wherein the load information acquiring unit acquires the external load from a sensor provided on the yaw drive unit. [B1, Page 6, ll. 16-25 discloses the yaw moment may be detected by detecting motor speed and motor position. Page 7, ll. 15-20 supports this as well as those sensors working with wind speed etc. Page 14, ll. 0-17 discloses the motor controller receives information about the motor speed or position through encoders or drives in the motors.]
	(Claim 8) claim 4, wherein the load information acquiring unit acquires the external load from a sensor provided on the yaw drive unit. [B1, Page 6, ll. 16-25 discloses the yaw moment may be detected by detecting motor speed and motor position. Page 7, ll. 15-20 supports this as well as those sensors working with wind speed etc. Page 14, ll. 0-17 discloses the motor controller receives information about the motor speed or position through encoders or drives in the motors.] 
(Claim 15) wherein the first brake generates a braking force at a constant level. [B1, Page 15, ll. 4-9 discloses the brake in an activated state is merely two pads forced down by the spring constants of the elements, pushing two pads into frictional engagement.  This is the braking state, generating a constant force.  The un-braked state is when the springs are energized to a non-contacting state.
	The wind turbine system includes a rotational torque estimating unit configured to estimate, based on operation information of the yaw drive unit, a maximum rotational torque that can be currently generated by the yaw drive unit, and (Page 17, ll. 5-15, discloses the controller has within it system an estimated tau capacity which is the capacity at which the motors should be able to provide toque this is useful such that when the torque exceeds such a unit, other units can be activated such as in Page 14, ll. 0-10, to ensure individual drive unit motors aren’t overloaded, i.e. at their maximum desired operational value.]
	Wherein the control unit causes driving of the yaw drive unit when the maximum rotational torque is larger than a total of the external load and the first braking force.  [Per Page 4, ¶19-20 the motors can be activated during active Yaw.  This is when active yawing is occurring and for example moment loads can be negligible.  As the motor units are significantly stronger than the electronic brakes (first braking force) as evidenced by their ability to provide counter torque at levels where the electronic brakes are slipping, this means the controller can cause driving of the yaw drive when the external load is legible or low, and its sum and the first braking force would be about the mechanical force.  Alternatively, Per Page 8, ll. 4-19, the mechanical force brakes are released, once the counter torque-motor brakes have achieved sufficient force that opposes the yaw moment, so the mechanical brakes don’t take damage from sudden release under high torque from the yaw moment load, i.e. when switching to a rotational state where the counter torque system is controlling motion to reach a zero wind direction position.  In this instance the torque generated by the system is greater than the external load combined with the braking force which has resulted in mild slippage, as the rotating force can counter this slippage, thus the system is driving the yaw drive unit when the maximum rotational torque is larger than the combined force of the external load and the first braking force on the ring gear.]

Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of US 2013/0088009 to Cousineau et al. (C1)

In Re Claim 9:
B1 teaches:
	The wind turbine system of claim 3, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

In Re Claim 11:
B1 teaches:
	The wind turbine system of claim 5, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

In Re Claim 13:
B1 teaches:
	The wind turbine system of claim 7, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

Claim(s) 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and O1 as applied to claim 2 above, and further in view of C1.

In Re Claim 10:
B1 as modified in claim 2 teaches:
	The wind turbine system of claim 4, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

In Re Claim 12:
B1 as modified in claim 2 teaches:
	The wind turbine system of claim 6, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

In Re Claim 14:
B1 as modified in claim 2 teaches:
	The wind turbine system of claim 8, wherein the control unit causes driving of the yaw drive unit.

B1 is silent as to:
	Wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 

C1 teaches:
	There are some thresholds of operation where it is undesirable to operate a yaw motor system in yawing mode, these can be determined by establishing a rated torque region for torque on the ring gear, and setting it such that the system will not operate the motor drive unit in yawing mode, when the external load exceeds these values. [Page 3, ¶27-2.]  This can avoid damage to the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a threshold value of external loads, above which the yaw drive units wont operate in yawing mode, as taught by C1, ,such that the control unit will only be can used to activate the system when the value is below this threshold value, such that the system causes driving of the yaw drive unit, when the external load is equal to or smaller than a predetermined threshold value, for the purpose of reducing the chance of damage to the yaw driving units. This would yield wherein the control unit causes driving of the yaw drive unit when the external load is equal to or smaller than a predetermined threshold value. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0099497 to Bowyer et al. teaches controlling a yaw system based upon detected wind velocity values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745